
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.34


FORM OF PROMISSORY NOTE
(SEVENTH MEZZANINE LOAN)

$                                       New York, New York
December 21, 2007

        FOR VALUE RECEIVED, HCR VII PROPERTIES, LLC, a Delaware limited
liability company ("Borrower"), as maker, having its principal place of business
at 333 North Summit Street, Toledo, Ohio 43604, hereby unconditionally promises
to pay to the order of JPMORGAN CHASE BANK, N.A., a banking association
chartered under the laws of the United States of America, having an address at
270 Park Avenue, New York, New York 10017 (together with its successors and
assigns, "JPMorgan"), COLUMN FINANCIAL, INC., a Delaware corporation, having an
address at 11 Madison Avenue, New York, New York 10010 (together with its
successors and assigns, "Column"), and BANK OF AMERICA, N.A., a national banking
association, having an address at Bank of America Corporate Center, 214 North
Tryon Street, Charlotte, North Carolina 28255 (together with its successors and
assigns, "BofA", and together with JPMorgan and Column, collectively, "Lender"),
or at such other place as each holder hereof may from time to time designate in
writing, the principal sum of                                    Dollars
($                                    ) or so much thereof as may be advanced
pursuant to the Loan Agreement (as hereinafter defined), in lawful money of the
United States of America with interest thereon to be computed from the date of
this Promissory Note (Seventh Mezzanine Loan) (as the same may be split,
severed, consolidated, amended, supplemented, replaced, restated or otherwise
modified from time to time, this "Note") at the Applicable Interest Rate, and to
be paid in accordance with the terms of this Note and that certain Loan
Agreement (Seventh Mezzanine Loan), dated as of the date hereof, by and between
Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Loan Agreement"). All
capitalized terms not defined herein shall have the meanings set forth in the
Loan Agreement.


ARTICLE 1: PAYMENT TERMS


        Borrower agrees to pay the principal sum of this Note and interest on
the unpaid principal sum of this Note from time to time outstanding at the rates
and at the times specified in Article 2 of the Loan Agreement, and the
outstanding balance of the principal sum of this Note and all accrued and unpaid
interest thereon shall be due and payable on the Maturity Date.


ARTICLE 2: DEFAULT AND ACCELERATION


        The Debt shall without notice become immediately due and payable at the
option of Lender if any payment required under this Note is not paid on or prior
to the date when due or if not paid on the Maturity Date or during the
continuance of any other Event of Default in accordance with the terms of the
Loan Agreement.


ARTICLE 3: LOAN DOCUMENTS


        This Note is secured by the Pledge Agreement and the other Loan
Documents. All of the terms, covenants and conditions contained in the Loan
Agreement, the Pledge Agreement and the other Loan Documents are hereby made
part of this Note to the same extent and with the same force as if they were
fully set forth herein. In the event of a conflict or inconsistency between the
terms of this Note and the Loan Agreement, the terms and provisions of the Loan
Agreement shall govern.


ARTICLE 4: SAVINGS CLAUSE


        Notwithstanding anything to the contrary contained herein, in the Loan
Agreement or in any other Loan Document, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the

--------------------------------------------------------------------------------




interest contracted for, charged or received by Lender shall never exceed the
Maximum Legal Rate, (b) in calculating whether any interest exceeds the Maximum
Legal Rate, all such interest shall be amortized, prorated, allocated and spread
over the full amount and term of all principal indebtedness of Borrower to
Lender and (c) if through any contingency or event Lender receives or is deemed
to receive interest in excess of the Maximum Legal Rate, any such excess shall
be deemed to have been applied toward payment of the principal of any and all
then outstanding indebtedness of Borrower to Lender.


ARTICLE 5: NO ORAL CHANGE


        This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.


ARTICLE 6: WAIVERS


        To the extent not prohibited by applicable law, Borrower and all others
who may become liable for the payment of all or any part of the Debt do hereby
severally waive presentment and demand for payment, notice of dishonor, notice
of intention to accelerate, notice of acceleration, protest and notice of
protest and non-payment and all other notices of any kind. No release of any
security for the Debt or extension of time for payment of this Note or any
installment hereof, and no alteration, amendment or waiver of any provision of
this Note, the Loan Agreement or any other Loan Document made by agreement
between Lender or any other Person shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Borrower, or of any
other Person who may become liable for the payment of all or any part of the
Debt, under this Note, the Loan Agreement or any other Loan Document. No notice
to or demand on Borrower shall be deemed to be a waiver of the obligation of
Borrower or of the right of Lender to take further action without further notice
or demand as provided for in this Note, the Loan Agreement or any other Loan
Document. If any Borrower is a limited liability company, the agreements herein
contained shall remain in force and be applicable, notwithstanding any changes
in the members comprising the limited liability company, and the term "Borrower"
as used herein, shall include any alternate or successor limited liability
company, but any predecessor limited liability company and their members shall
not thereby be released from any liability. Nothing in the immediately preceding
sentence shall be construed as a consent to, or a waiver of, any prohibition or
restriction on transfers of interests in such limited liability company which
may be set forth in the Loan Agreement or any other Loan Document.


ARTICLE 7: TRANSFER


        Upon the transfer of this Note in accordance with the terms of the Loan
Agreement, Lender may deliver all the collateral granted, pledged or assigned
pursuant to the Loan Documents, or any part thereof, to the transferee who shall
thereupon become vested with all the rights herein or under applicable law given
to Lender with respect thereto, and Lender shall thereafter forever be relieved
and fully discharged from any liability or responsibility in the matter; but
Lender shall retain all rights hereby given to it with respect to any
liabilities and the collateral not so transferred.


ARTICLE 8: EXCULPATION


        The provisions of Section 9.3 of the Loan Agreement are hereby
incorporated by reference into this Note to the same extent and with the same
force as if fully set forth herein.

2

--------------------------------------------------------------------------------




ARTICLE 9: GOVERNING LAW


        This Note shall be governed in accordance with the terms and provisions
of Section 10.3 of the Loan Agreement.


ARTICLE 10: NOTICES


        All notices or other written communications hereunder shall be delivered
in accordance with Section 10.6 of the Loan Agreement.


ARTICLE 11: MISCELLANEOUS


        If more than one Person has executed this Note as "Borrower," the
representations, covenants, warranties and obligations of all such Persons
hereunder shall be joint and several.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day
and year first above written.

    BORROWER:
                  HCR VII PROPERTIES, LLC, a Delaware limited
    liability company
                  By:    

--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.34



ARTICLE 1: PAYMENT TERMS
ARTICLE 2: DEFAULT AND ACCELERATION
ARTICLE 3: LOAN DOCUMENTS
ARTICLE 4: SAVINGS CLAUSE
ARTICLE 5: NO ORAL CHANGE
ARTICLE 6: WAIVERS
ARTICLE 7: TRANSFER
ARTICLE 8: EXCULPATION
ARTICLE 9: GOVERNING LAW
ARTICLE 10: NOTICES
ARTICLE 11: MISCELLANEOUS
